DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 25-27 are pending and are examined herein.
This is a continuation application of applicant's earlier Application No. 16/360/583.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 36-48 of copending Application No. 16,295,427; and over claims 1-30 of copending Application No. 17/235,439. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating testosterone deficiency in a subject in need thereof by administering daily to the subject a dose of a pharmaceutical composition comprising a testosterone undecanoate solubilized in a carrier comprising oleic acid, polyoxyethylene (40) hydrogenated castor oil, borage seed oil, and peppermint oil; and measuring the serum testosterone concentration in the subject, and increasing or decreasing the dose of testosterone ester depending on the measured serum testosterone concentration in the subject.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 25-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,492,369; over claims 1-12 of U.S. Patent No. 10,543,219; over claims 1-27 of U.S. Patent 11,179,403; and over claims 1-9 of U.S. Patent 11,426,416; each individually in view of Giliyar et al. (US Patent Application 2012/0244215 A1, of record).  
The referenced patents recite a method of treating chronic testosterone deficiency in a subject in need thereof by administering daily to the subject a dose of an oral pharmaceutical composition comprising testosterone undecanoate solubilized in a carrier comprising oleic acid, polyoxyethylene (40) hydrogenated castor oil, borage seed oil, and peppermint oil.  However, the referenced claims do not teach measuring the serum testosterone concentration in the subject, and increasing or decreasing the dose of testosterone ester depending on the measured serum testosterone concentration in the subject so that the serum testosterone concentration is maintained between 250 to 700 ng/dL. 
Giliyar et al. teach a method for providing a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL, preferably between 400 to 600 ng/dL (paragraph 0092), by administering 350 to 650 mg of TU. Determination of a dose titration metric based on a measurement of serum testosterone concentration for the male subject on at least one titration node day is taught, where the dose of TU may be increased or decreased based on serum testosterone concentration. The daily dose of maintenance regimen of TU may be about 45% to 155% of that of the initial daily dose and repeated if needed (claims 29-42). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 250 to 700 ng/dL.
A person of ordinary skill in the art would have been motivated to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 250 to 700 ng/dL because the referenced claims states a targeted serum testosterone concentration range in a subject with testosterone deficiency. By definition, a subject with testosterone deficiency will have a serum testosterone concentration that falls below this range, especially after the half-life of TU has passed.  Giliyar et al. further teaches using a dose titration metric based on a measurement of serum testosterone concentration, where the maintenance dose of TU may be increased or decreased about 45% to 155% based upon the initial daily dose and repeated as needed. Therefore, the skilled artisan would have had a reasonable expectation of success in treating testosterone deficiency in a subject by optimizing the dosage of TU in order to maintain the claimed serum testosterone concentration range.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson , 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch , 205 USPQ 215 (CCPA 1980) MPEP 2114.04
The Examiner notes that the limitation regarding “once steady-state is achieved, the serum testosterone response does not decline over time” is obvious as this limitation is drawn to a mechanism of action that will occur since all the elemental steps of the method claims have been taught or suggested by the cited prior art.  Nonetheless, Dudley teaches once or twice daily oral administration will give rise to an average steady state serum testosterone concentration, falling in the range of about 300-1100 ng/dL in the subject, and that no substantial decline is observed upon repeat dosing (paragraph 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (WO 2011/129812 A1, of record) in view of Giliyar et al. (US Patent Application 2012/0244215 A1, of record). 
The instant claims are directed to a method of treating chronic testosterone deficiency in a subject in need thereof by administering daily to the subject a dose of an oral pharmaceutical composition comprising about 475 mg of testosterone undecanoate solubilized in a carrier comprising oleic acid, polyoxyethylene (40) hydrogenated castor oil, borage seed oil, and peppermint oil; and measuring the serum testosterone concentration in the subject, and increasing or decreasing the dose of testosterone ester depending on the measured serum testosterone concentration in the subject. 
Dudley et al. teaches oral testosterone ester formulations and methods of treating testosterone deficiency (title). More particularly, the pharmaceutical composition comprises testosterone undecanoate (TU) with enhanced and extended absorption and pharmacokinetics (paragraph 0001). An oral formulation must effectively release TU according to a desired release profile, hence, it must balance good solubility with optimum release and satisfaction of a targeted plasma or serum concentration profile (paragraph 0006), which at eugonadal levels, for example, average serum T concentration falling in the range of about 300-1100 ng/dL. There remains a need to provide optimum serum testosterone levels that are clinically effective to treat hypogonadal men, for example, those with a serum T concentration of 300 ng/dL, over an extended period of time (paragraphs 0009-0010). In one embodiment, the testosterone undecanoate is solubilized in a carrier comprising at least one lipophilic surfactant and at least one hydrophilic surfactant in a ratio of 6:1 to 3.5:1, which upon once or twice daily oral administration, provides an average serum testosterone concentration at steady state falling in the range of 300 to 1100 ng/dL (paragraph 0011). A preferred embodiment comprises 18-22% by weight TU, 15-17% by weight a hydrophilic surfactant, 50-55% by weight a lipophilic surfactant, and 10-15% a borage and peppermint oil (paragraph 0020), and Etocas 40 (polyoxyethylene (40) hydrogenated castor oil) being a preferred hydrophilic surfactant (paragraph 0048).  A preferred lipophilic surfactant is oleic acid (paragraph 0036) and Maisine (glyceryl monolinoleate) (paragraph 0037).  Optional cosolvents include polyethylene glycol with an average molecular weight of about 200-1000 (paragraph 0057).  The pharmaceutical compositions may be in the form of a capsule (paragraph 0067).  Example 1 shows that formulation B consisted of 400 mg of testosterone undecanoate BID or 200 mg/dose (page 23).  Example 2 shows formulation B consisted of 7 daily doses of 600 mg testosterone undecanoate or 300 mg/dose (page 26).
The half-life of serum testosterone is between 3 to 7 hours, preferably 4, 5, or 6 hours (paragraph 0113). Example 1 shows capsules of 200 mg TU being administered twice daily. Optional ingredients which may be included are those which are conventionally used in oil-based drug delivery systems, such as butylhydroxytoluene (paragraph 0062) in 0.03% by weight (Formulation A). 
Peak exposure (Cmax) to T was dose proportional after correction for the endogenous baseline T. The time of peak T concentrations (Tmax) occurred approximately 4 hours post-dose with each of the treatments. The serum concentrations of TU rise and fall within the dosage interval with concentrations at the beginning and end of the dosing interval being less than 20% of the peak concentration for TU (paragraph 0088).  The Examiner notes that it is obvious that serum testosterone concentrations were measured approximately 4 hours after each dose since Dudley teaches that peak T concentrations (Tmax) were measured at this time.
Concentrations of T reached steady state by day 7 of treatment. Significantly, however, once steady state was achieved for serum T in response to twice-daily oral TU, little to no decline in serum T response was observed over time (paragraphs 0099-0100). Oral dosages of the present invention can be taken by a patient in need of testosterone therapy once every about 12 hrs to maintain desirable levels of serum testosterone (paragraph 0115).  Claim 16 recites that the mean serum testosterone concentration was measured on day 7 in order to compare with day 30.
However, Dudley et al. fail to specifically disclose measuring the serum testosterone concentration in the subject and adjusting the dose of TU so that the serum testosterone concentration is maintained between 250 to 700 ng/dL. 
Giliyar et al. teach a method for providing a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL, preferably between 400 to 600 ng/dL (paragraph 0092), by administering 350 to 650 mg of TU. Determination of a dose titration metric based on a measurement of serum testosterone concentration for the male subject on at least one titration node day is taught, where the dose of TU may be increased or decreased based on serum testosterone concentration. The daily dose of maintenance regimen of TU may be about 45% to 155% of that of the initial daily dose and repeated if needed (claims 29-42). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 250 to 700 ng/dL.
A person of ordinary skill in the art would have been motivated to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 250 to 700 ng/dL because Dudley et al. clearly states the targeted serum testosterone concentration range is 300 to 1100 ng/dL in a subject with testosterone deficiency. By definition, a subject with testosterone deficiency will have a serum testosterone concentration that falls below this range, especially after the half-life of TU has passed. Dudley and Giliyar et al. are analogous art because both teaches the administration of TU to provide a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL. Giliyar et al. further teaches using a dose titration metric based on a measurement of serum testosterone concentration, where the maintenance dose of TU may be increased or decreased about 45% to 155% based upon the initial daily dose and repeated as needed. Therefore, the skilled artisan would have had a reasonable expectation of success in treating testosterone deficiency in a subject by optimizing the dosage of TU in order to maintain the targeted serum testosterone concentration in the range of at least 300 ng/dL. 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson , 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch , 205 USPQ 215 (CCPA 1980) MPEP 2114.04
The Examiner notes that the limitation regarding “once steady-state is achieved, the serum testosterone response does not decline over time” is obvious as this limitation is drawn to a mechanism of action that will occur since all the elemental steps of the method claims have been taught or suggested by the cited prior art.  Nonetheless, Dudley teaches once or twice daily oral administration will give rise to an average steady state serum testosterone concentration, falling in the range of about 300-1100 ng/dL in the subject, and that no substantial decline is observed upon repeat dosing (paragraph 0021).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627